Case 4:21-cr-10008-JEM Document 15-1 Entered on FLSD Docket 08/22/2021 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

United States of America

v

tN

Mykhaylo Chugay

Case Number: 1:21-cx-1 0008-Martinez/Snow

AFFIDAVIT

Lam Iana Zhygun, Florida resident, with residence address: 180 NE 29TH ST. APT.1902,

MIAMI, FL 33137 Florida. Driver License Z250-413-89-636-0
[am familiar with Mykhaylo Chugay since year 2010.

I am familiar with him as a part of Key west community.

I know him as a positive and decent person who is willing to help in times of crisis.

He is peaceful and caring man who always supports and helps people in need. Providing

both emotional support and actual assistance to improve situation of those in need.
As a part of Key West community he was making multiple donations for local individuals

in times of need through Go Fund Me organization (to cover medical expenses, funerals,

etc.). Donating to local Salvation Army and SPCA.
He has a good heart, reliable and understanding human.

He has been in the USA for a very long time and he has very strong bond with the USA

and Key West, FL in particular. This is his real home.
Case 4:21-cr-10008-JEM Document 15-1 Entered on FLSD Docket 08/22/2021 Page 2 of 2

9. He isa very respectful and calm person. He never harmed anyone in any way.

10. Lam sure that if he is released on bail, it will not pose any threat to our society.

11. Lam sure, that if he is released on bail, he shall not temper with the evidence or influence

ihe witnesses of the prosecution and he shall abide by any condition imposed by the court

for releasing him on bail.

Dated: OF 20. 2021

By: Laswra eee AGS?

SUBSCRIBED AND SWORN TO BEFORE ME on August 2030, certify which witness

my hand and official seal.

Notary Public State of Florida
7 C g | ny Jeremy cone us ace
CAL 4 Commissia
J Lf. wed eipires 03/01/2025

Notary Public fn and for
County, Florida

 
